Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 30-32, 34 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Marchev (US 2006/0150112) in view of Kubala et al. – hereinafter Kubala (US 2006/0218232) / Wynn et al. – hereinafter Wynn (US 2008/0005325) 

As per claim 21, Marchev discloses a method for constrained communications, comprising: 
modifying user settings for the first user based on the request to establish the limited communications mode; ([0011]; Once a selection is made, the method allows said one or more console listeners coupled to said chosen selection to receive said selection. Lastly, the method dynamically generates a new console menu for said user based on said selection chosen by said user, wherein said new console menu provides one or more options which may be selected by said user; [0031] In another embodiment, software 335 may require its own CB configuration tool to complement its existing GUI-based tool. Perhaps its limited interaction with console menu 300 is not enough. Software module 335 could take the entire menu structure of console 
Marchev fails to disclose transmitting, for display on the second user device, a first constrained communication based on a constrained data structure, wherein the first constrained communication comprises a notification of the limited communications mode and a limited subset of predefined response selections. receiving, from a second user device associated with a second user, a request to initiate communications with the first user;  determining, after receiving the request to initiate communications and based on the modified user settings, that the first user has established the limited communications mode; accessing, based on the modified user settings, one or more authorized users to communicate with the first user; determining whether the second user is an authorized user of the one or more authorized users; and based on determining that the second user is not an authorized user, 
Kubala discloses transmitting, for display on the second user device, a first constrained communication based on a constrained data structure, wherein the first constrained communication comprises a notification of the limited communications mode and a limited subset of predefined response selection. ([0054]; [0054] With reference now to FIGS. 11A-11D, a set of diagrams represent a set of GUI windows through which an e-mail application alerts a user by displaying warning messages and error messages to the user as a result of a user action when the e-mail application has an e-mail message that contains a mandatory request flag. FIGS. 11A-11D may be used in different scenarios depending upon the manner in which the enhanced e-mail application is implemented or configured to handle an e-mail message that contains a mandatory response flag; Fig. 11 A, B, C, D)
It would have been obvious before the effective filing date of the invention for the teachings of Marchev to be modified so that the updated constrained communication is 
The combination of teachings of Marchev / Kubala fail to disclose receiving, from a second user device associated with a second user, a request to initiate communications with the first user;  determining, after receiving the request to initiate communications and based on the modified user settings, that the first user has established the limited communications mode; accessing, based on the modified user settings, one or more authorized users to communicate with the first user; determining whether the second user is an authorized user of the one or more authorized users.
Wynn discloses receiving, from a second user device associated with a second user, a request to initiate communications with the first user; determining, after receiving the request to initiate communications and based on the modified user settings, that the first user has established the limited communications mode; ([0043] At step 220, a determination is made as to whether a message meets a restriction condition. The message represents any type of communication which is received and/or sent by the computer host of the monitored user. Examples include e-mail messages, instant messaging messages, telephony messages, messaging from web-based gaming and the like. The restriction can meet various goals. For example, a time/date restriction can be imposed to prevent the monitored user from sending and/or receiving messages at certain times of the day or certain days of the week. A recipient and/or sender restriction prevents the monitored user from receiving messages from, or sending message to, a certain recipient or class of recipients. For example, a child may be prevented from communicating with a best friend during times in which the child is supposed to be doing homework or sleeping. A child may similarly be restricted from communicating with unknown users.)

determining whether the second user is an authorized user of the one or more authorized users; and ([0053] FIG. 4 illustrates a user interface 400 for configuring user restrictions. The user interface 400 allows the authorized user to configure the monitoring and restricting functionality as desired. The authorized user can choose from multiple types of controls and filters to be applied to each monitored user. The controls and filters can range from, e.g., completely unrestricted access, with or without activity logging, to no access whatsoever.)
It would have been obvious before the effective filing date of the invention for the teachings of Marchev / Kubala to be modified so that the constrained communication filters the authorization users and determined whether the authorized users can communicate with the recipients using the limited and constraint communication mode.  The teachings of Wynn are combinable as they deal with restriction on communication as far as the authorized user as this would have complimented the teachings of Marchev and Kubala which deal with the constrained communication reply  as only authorized users would be able to initiate a request for communication. This would have protected the recipient from outside threats.

As per claim 22, Marchev / Kubala / Wynn disclose the method of claim 21.   Wynn discloses wherein modifying user settings for the first user further comprises:
accessing a user list from a communication restraints database, wherein the user list includes a limited subset of authorized users; and  ([0039]; The parent sets up a policy by reviewing an unified list of contacts, selects the people the child is allowed to communicate with and selects an option to have allowed conversations be recorded)
receiving, from the first user device associated with the first user, a request to change the limited subset of authorized users; and ([0046]; The authorized user can review the activity report and makes a decision to block a user by modifying the contact list, for instance.) 
updating the limited subset of authorized users based on the request to change the limited subset of authorized users, ([0046]; The authorized user can review the activity report and makes a decision to block a user by modifying the contact list, for instance.)
 wherein the determination of whether the second user is an authorized user is based on the limited subset of authorized users. ([0075] FIG. 13b illustrates a process for determining an allow or block status of a contact in a shared allow/block contact list.)

As per claim 30, Marchev / Kubala / Wynn disclose the method of claim 21.  Marchev discloses wherein receiving, from the first user device associated with a first user, the request to establish a limited communications mode for communications with the first user further comprises:
receiving, from the first user device associated with the first user, a selection of the limited communications mode;  providing, to a first user interface of the first user device, one or more options for the limited communications mode; and receiving, from the first user device, one or more selections of the one or more options.( [0011] A method for dynamically generating a console menu is described in which the method displays a console menu to a user that 

As per claim 31, Marchev / Kubala / Wynn disclose the method of claim 30.   Marchev discloses wherein the first user interface comprises a display of the first user device. ([0022]; . 3 displays a console menu 300 and a portion of its menu items. In console menu 300, there are visible menu items 6, 7, 8 and 31. Menu item 8 also contains sub-menu items 8.1 and 8.2, which are currently displayed)
As per claim 32, Marchev / Kubala / Wynn disclose the method of claim 30.   Kubala discloses wherein the first user interface comprises an audio interface of the first user device.  ([0029]; Data processing system 120 contains one or more central processing units (CPUs) 122 connected to internal system bus 123, which interconnects random access memory (RAM) 124, read-only memory 126, and input/output adapter 128, which supports various I/O devices, such as printer 130, disk units 132, or other devices not shown, such as an audio output system, etc.)

As per claim 34, Marchev / Kubala / Wynn disclose the method of claim 21.  Kubala discloses wherein the limited subset of predefined response selections comprises a binary set of selections, a single selection set of selections, a multiple-selection set of selections, a ranked set of selections, or a limited number of time and date selection set of selections. ([0056]-[0058])


As per claims 38-39, please see the discussion under claim 1 as similar logic applies.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Marchev (US 2006/0150112) / Kubala (US 2006/0218232) / Wynn (US 2008/0005325) further in view of Tseng (US 2012/0158751) 

As per claim 23, Marchev / Kubala / Wynn disclose the method of claim 21.  The combined teachings of Marchev / Kubala / Wynn fails to teach wherein a plurality of user ranks are associated with one or more of the limited subset of authorized users, and wherein the determination of whether the second user is an authorized user is based is based on a user rank for the second user. 
Tseng discloses wherein a plurality of user ranks are associated with one or more of the limited subset of authorized users, and wherein the determination of whether the second user is an authorized user is based is based on a user rank for the second user.  ([0022]; In particular embodiments, the contact-listing process may rank contacts in the contacts list by each contact's affiliation with the requesting user, or how close in social relationship between each contact of the contacts list and the requesting user. For example, the contact-listing process can assign an affiliation coefficient of 1.0 if a contact in the contacts list is the user's parent, wife/husband, or sibling, or an affiliation coefficient of 0.7 if the contact in the contacts list is a friend of friend of the user, and the contact and the user went to the same college at the same time, or a default affiliation coefficient of 0.5 if a contact in the contacts list has no declared or embedded social relationship with the user, or the contact has no known spatial and/or temporal closeness to the user.)	It would have been obvious before the effective filing date of the invention for the combined teachings of Marchev / Kubala / Wynn so that the subset of authorized users are 

As per claim 24, Marchev / Kubala / Wynn / Tseng disclose the method of claim 23.  Tseng discloses wherein the user rank for the second user is based on a setting of the second user. ([0022]; For example, the contact-listing process can assign an affiliation coefficient of 1.0 if a contact in the contacts list is the user's parent, wife/husband, or sibling, or an affiliation coefficient of 0.7 if the contact in the contacts list is a friend of friend of the user, and the contact and the user went to the same college at the same time, or a default affiliation coefficient of 0.5 if a contact in the contacts list has no declared or embedded social relationship with the user, or the contact has no known spatial and/or temporal closeness to the user.)
As per claim 25,  Marchev / Kubala / Wynn / Tseng disclose the method of claim 24.  Tseng discloses wherein the user rank for the second user is modifiable by the first user. ([0022] The contact-listing process may also consider additional relationship attributes either to adjust an initial degree of separation coefficient score that is based on degrees of separation or to compute an additional affiliation or relationship coefficient score. For example, the contact-listing process may consider declared relationships between users in the social networking system (e.g., "married to", "sibling of", "in a relationship with", etc.). For example, the contact-listing process may consider embedded social relationships in communications between a contact and the requesting user, such as text strings reflecting social proximity (e.g., "Mom", "Dad" in emails or SMS text messages).)


	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Marchev (US 2006/0150112) / Kubala (US 2006/0218232) / Wynn (US 2008/0005325) further in view of Cohen (US 7,203,674)

As per claim 33, Marchev / Kubala / Wynn disclose the method of claim 21.   The combination of teachings of Marchev / Kubala / Wynn fail to teach wherein the notification of the limited communications mode comprises a notification of a duration of the limited communications mode.  Cohan discloses wherein the notification of the limited communications mode comprises a notification of a duration of the limited communications mode.  (Col 5 line 66 – Col 6 line 21;  In one embodiment of the invention, this duration is set to be a standard amount, such as 5 minutes. During the date, in one embodiment of the invention, the users may be notified of the time remaining in the predefined duration of time that the date is expected to last.)
It would have been obvious before the effective filing date of the invention for the teachings of Marchev / Kubala / Wynn to be modified so that the notification of the constrained communication between the first and second user notifies the second user of the duration of .

	 Allowable Subject Matter
Claims 27-29 and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Response to Arguments
Applicant’s arguments with respect to claims 21-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	The 112 1st rejections are removed in light of applicant’s amendments and remarks. However, a new ground of rejections are necessitated and presented above due to applicant’s amendments broadening the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454